DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Status of claims
Claims 1-10, 12, and 14-21 as amended on 7/06/2020 are pending.
Claims 1-9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 3/20/2019.
Claims 10, 12, and 14-21 as amended on 7/06/2020 are under examination in the instant office action. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A translation of foreign priority application JP 2014-134830 (30 June 2014) has been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
Indefinite
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 18-21 as amended are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 8,883,443 (Hirasawa et al).
US 8,883,443 (Hirasawa et al) discloses a dried bacterial cell powder containing a carotenoid, wherein the bacteria belong to Paracoccus, (col. 4, line 59; col. 5, line 66-67), wherein carotenoid is zeaxanthine and/or astaxanthine produced by carotenoid producing bacteria Paracoccus (col. 6, lines 60-64), wherein the dried bacterial cell powder is made by drum drying (col. 13, line 9; col. 20, line 63-64) and pulverized (col. 
Thus, the cited US 8,883,443 (Hirasawa et al) anticipates the claimed product as drawn to a dried bacterial cell powder. Although the cited document does not explicitly describe temperature of drum-drying, the common commercial drum driers provide for the temperatures as claimed. (For example: see IDS reference by Gil-Hwan An at page 506, col. 2, lines 8-9). 
Therefore, the cited reference is deemed to anticipate the instant claims above.

Claims 10, 12, and 14-21 as amended are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chougle et al (Separation Science and Technology, 2014, 49(6), pages 811-818).
The cited reference discloses a dried bacterial cell powder or dried biomass of bacteria Paracoccus containing carotenoid astaxanthin, wherein the dried bacterial biomass is characterized by particle size 0.8 micron (see abstract) and 9.6, 4.8 and 2.4 microns (page 812, col. 2, last line).  
 Thus, the cited reference anticipates the claimed product as drawn to a dried bacterial cell powder with particle size of less than 20 microns.
With respect to claim 10 it is noted that limitations drawn to the uses of particles 7-12 microns are optional by the virtue of claimed language “when”. Moreover, steps for ethanol extraction are intended use limitations and not the final characteristic of the claimed product made. Besides, the cited reference disclose dried product with particle sizes 4.8 and 9.6 microns for extraction of astaxanthin. 

Although the cited document does not explicitly describe the use of same temperatures and techniques for drying as encompassed by the product-by-process steps, the final product obtained is dried powder and it is characterized as having same particle size as required for the claimed product such from about 0.8 micron to 9.6 microns which is less than 20 microns as claimed.  
According to MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Therefore, the cited reference is deemed to anticipate the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 14-21 as amended are rejected under 35 U.S.C. 103 as obvious over The EFSA Journal (2007) 546, 1-30 hereinafter “The EFSA Journal”), 
The EFSA Journal discloses a dried Paracoccus carotinifaciens bacterial cell powder (product “Panaferd-AX”) containing astaxanthin (see pg. 1, Summary; pg. 4 Background) and characterized as having particle size 100-500 microns (see page 7, at item 2.1). The product is used as feed additive (page 1, summary). 
The EFSA Journal does not disclose dried carotenoid-containing bacterial cell powder with small particle sizes. 
However, the prior art teaches and suggests incorporation in feed of carotenoid or astaxanthin-containing products with particle sizes of below 10 microns. For example: see the references cited in the prior prosecution such as WO 2009/039716 (abstract) and the reference by Leigh that beneficially teaches a composition comprising astaxanthin, wherein the average particle size of the carotenoid powder suspended in the oil phase should be less than 15 µm, preferably between 1 µm to 5 µm for more rapid dissolution at lower temperatures [0056]-[0057] and [0086]. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to adjust the particle size of the dried Paracoccus bacterial cell powder composition taught by EFSA Journal to be less than 20 µm as based upon the teaching of WO 2009/039716 for incorporation into feeds and/or as based on beneficial teachings provided by Leigh, including for more rapid dissolution at lower temperatures.  If not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
With respect to the art rejections above, please note that “the patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 
	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12, and 14-21 as amended are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
Paracoccus, wherein the bacterial cells are rendered dead by a heat and wherein powder particles are less than 20 microns in size.
The astaxanthin-producing bacteria belonging to Paracoccus is a natural bacteria; and astaxanthin is a natural carotenoid that is naturally produced by bacteria Paracoccus. Bacteria are naturally rendered dead by exposure to heat. The dead and/or dried state is a natural state of bacteria. Bacterial cells are about 0.2 micron in size (as evidenced by document “Panaferd-AX” cited in the instant prosecution); and thus, a powder or a generic mass of dried cells has particles of less than 20 microns in size.
Therefore, as a whole, the claimed product is a natural products which is not markedly different from their naturally occurring counterpart by structure or function.
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function.

Response to Arguments
Applicant's arguments filed on 7/06/2020 have been fully considered with respect to the claims as amended on 7/06/2020 but they are not all found persuasive. Some 
Claim rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumata et al. (Toxicology Reports 1, August 2014, pages 582–588) has been withdrawn upon perfection and acknowledgment of the foreign priority date. 
With regard to the claim rejection under 35 USC § 103 and, in particular, with regard to the teaching by “The EFSA Journal” Applicants’ main argument that the method used for providing the Paracoccus dried product is a spray drying method and it is not based on “heat transfer” as claimed (response page 8). This argument not found persuasive because the differences as argued and as intended for the claimed invention are not particularly clear since bacterial cells are dried in water droplets as result of heat transfer from the surface of water droplets (specification par. 0032). 
Further, Applicants appear to argue that the drum-dried product provided unexpectedly better results with regard to enhancing chicken egg coloration as demonstrated in Figures 1 and 2 of the present specification (response page 8). This argument was not found persuasive because upon review of specification it appears that Figure 1 (as well as figure 2) demonstrates the differences in effects of final products with different particle sizes rather than in methods of drying since granulated spray dried product has particle of about 385 microns (par. 0063), the drum-dried has particle size 100 - 125 microns (par. 0064) and pulverized drum dried has particles of 9 microns (par. 0065) as disclosed in specification. 

Claim rejection under 35 U.S.C. 101 has been re-instated due to amendment to the claims and upon review of prior arguments (response filed on 7/15/2019, pages 5-11). Applicants argue that the claimed product is obtained-by-process so as to make it markedly different from their naturally occurring counterparts by structure or function. Applicants rely on the showing of figures 1, 2 and 6 as intended to demonstrate the differences. 
The argument is not found persuasive for the very least reason that the figures demonstrate effects of dried powders with specific ranges of particle sizes that are not claimed. For example: in claim 10 the ranges 7-12 microns are optional and the claimed range “20 microns or less” include a natural size of bacteria. 
In particular, figure 1 (as well as figure 2) demonstrates the differences in effects of final products with different particle sizes rather than in results of application of methods of “non-natural” drying since in view of specification “granulated spray dried product” has particle of about 385 microns (par. 0063), the “drum-dried product” has particle size 100 - 125 microns (par. 0064) and “pulverized drum dried” has particles of 9 microns (par. 0065) as disclosed in specification. The effects presented on figures 1 and 2 do not point out whether structure (astaxanthin or cell debris) are modified as result of applicants’ drying method(s) in a way that it would be different from natural astaxanthin and/or natural cell debris. With respect to figure 6, it is noted that it demonstrates the astaxanthin dose dependent effects than particle size effects; it would 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
January 27, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653